Exhibit 10.4

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is entered into this 21st day of
December, 2005, by and between The J. Jill Group, Inc., a Delaware corporation
(“J. Jill”), on behalf of itself and the other entities encompassed within the
definition of the term “Company” as set forth in Section 7(c), and Lisa T. Bayne
(the “Employee”).  This Agreement sets forth the agreement of the parties
relating to the severance arrangements for the Employee under certain
circumstances.  Capitalized terms used in this Agreement are defined in
Section 7 hereof.

 


1.             SEVERANCE PAY AND ASSOCIATED BENEFITS UPON A QUALIFIED
TERMINATION.


 


(A)           SEVERANCE BENEFITS.  IN THE EVENT OF A QUALIFIED TERMINATION, AND
SUBJECT TO THE PROVISIONS OF SECTIONS 2 AND 5 BELOW, THE COMPANY WILL PROVIDE
THE PAYMENTS AND BENEFITS DESCRIBED IN THIS SECTION 1 (COLLECTIVELY, THE
“SEVERANCE BENEFITS”).


 


(B)           SEVERANCE PAY.  THE COMPANY WILL MAKE A ONE-TIME, LUMP-SUM PAYMENT
TO THE EMPLOYEE IN THE GROSS AMOUNT OF ONE YEAR OF THE EMPLOYEE’S ANNUAL BASE
SALARY IN EFFECT IMMEDIATELY PRIOR TO THE QUALIFIED TERMINATION (THE “SEVERANCE
PAYMENT”).


 


(C)           MEDICAL INSURANCE.  THE EMPLOYEE’S RIGHTS UNDER THE SO-CALLED
COBRA STATUTE (WHICH GIVES THE EMPLOYEE THE RIGHT TO CONTINUE TO PARTICIPATE IN
THE COMPANY’S GROUP MEDICAL PLANS FOR A PERIOD OF TIME AT THE EMPLOYEE’S OWN
EXPENSE) SHALL BECOME EFFECTIVE AS OF THE TERMINATION DATE.  FOR A 12-MONTH
PERIOD FROM THE TERMINATION DATE, OR UNTIL THE EMPLOYEE BECOMES ELIGIBLE FOR
GROUP MEDICAL PLANS FROM A NEW EMPLOYER OFFERING SUBSTANTIALLY EQUAL INSURANCE,
WHICHEVER IS SOONER, THE COMPANY WILL PAY THE SAME PORTION OF THE PREMIUM FOR
THE EMPLOYEE’S EXISTING MEDICAL AND/OR DENTAL INSURANCE AS IT WOULD HAVE PAID
(AND THE EMPLOYEE WILL PAY THE SAME PORTION OF THE PREMIUM FOR SUCH INSURANCE AS
THE EMPLOYEE WOULD HAVE PAID) IF THE EMPLOYEE HAD CONTINUED TO BE EMPLOYED AT
THE COMPANY.  THE EMPLOYEE WILL NOTIFY THE COMPANY’S HUMAN RESOURCES DEPARTMENT
IN WRITING WITHIN 72 HOURS OF ACCEPTING ANY SUCH REEMPLOYMENT WITH SUCH
INSURANCE ELIGIBILITY.  NOTHING HEREIN SHALL PREVENT THE COMPANY FROM MAKING
CHANGES IN ITS MEDICAL INSURANCE PLAN, TO THE EXTENT THAT SUCH CHANGES ARE
GENERALLY APPLICABLE TO EMPLOYEES OF THE COMPANY.


 


(D)           WITHHOLDINGS.  THE COMPANY MAY DEDUCT FROM THE EMPLOYEE’S
SEVERANCE PAYMENT AND ANY OTHER PAYMENTS OTHERWISE DUE TO THE EMPLOYEE, SUCH
WITHHOLDING TAXES AND SIMILAR GOVERNMENTAL PAYMENTS AND CHARGES AS MAY BE
REQUIRED.


 


(E)           TIMING FOR PAYMENT; SECTION 409A RESTRICTIONS.  SECTION 409A OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), PLACES CERTAIN
RESTRICTIONS ON WHEN SEVERANCE PAYMENTS MAY BE ISSUED.  IN THE EVENT THE
SEVERANCE BENEFITS BECOME DUE, THE SEVERANCE PAYMENT SHALL BE ISSUED ON THE
EARLIER OF (I) THE DATE SIX (6) MONTHS AFTER THE TERMINATION DATE, OR (II) THE
DEATH OF THE EMPLOYEE.  HOWEVER, THE RESTRICTIONS IN THE PREVIOUS SENTENCE SHALL
NOT APPLY, AND THE SEVERANCE PAYMENT SHALL BE MADE NOT LATER THAN THE FIFTH DAY
FOLLOWING THE EXPIRATION OF THE SEVEN-DAY REVOCATION PERIOD DESCRIBED IN
SECTION 2 WITHOUT REVOCATION OF THE RELEASE AND WAIVER BY THE EMPLOYEE, IF
(I) THE COMPANY DETERMINES IN GOOD FAITH THAT THE SEVERANCE PAYMENT CAN BE MADE
AT THAT TIME WITHOUT VIOLATING THE RESTRICTIONS UNDER SECTION 409A , OR (II) THE
SEVERANCE PAYMENT MEETS THE FOLLOWING REQUIREMENTS:

 

--------------------------------------------------------------------------------


 

(A) The entire amount of the Severance Payment does not exceed the lesser of (I)
two times the Employees’ annual compensation or (II) two times the §401(a)(17)
limit of the Code.  Each limit is determined using the compensation or
§401(a)(17) limit in the calendar year before the year in which the Termination
Date occurs, and for purposes of this exception, the Employee’s annual
compensation is determined with reference to Treasury Regulation
Section 1.415-2(d)(2), which generally includes base salary and bonuses; and

 

(B) All amounts are paid by December 31 of the second calendar year following
the year in which the Termination Date occurs (e.g. if employment terminates in
2005, all payments must be made by December 31, 2007).

 


2.             RELEASE AND WAIVER.


 


IN RETURN FOR THE PAYMENTS AND BENEFITS PROVIDED TO THE EMPLOYEE AS SET FORTH IN
SECTION 1 ABOVE, THE EMPLOYEE AGREES TO EXECUTE THE RELEASE AND WAIVER IN THE
FORM ATTACHED AS EXHIBIT A HERETO.  FOR A PERIOD OF SEVEN DAYS AFTER THE
EMPLOYEE HAS EXECUTED SUCH RELEASE AND WAIVER, THE EMPLOYEE MAY REVOKE THE
RELEASE AND WAIVER.  THE RELEASE AND WAIVER SHALL BECOME EFFECTIVE, AND THE
SEVERANCE BENEFITS DESCRIBED IN SECTION 1 SHALL BECOME DUE, ONLY UPON THE
EXPIRATION OF THE SEVEN-DAY REVOCATION PERIOD WITHOUT REVOCATION OF THE RELEASE
AND WAIVER BY THE EMPLOYEE.  NOTWITHSTANDING THE FOREGOING, THE COMPANY AND THE
EMPLOYEE AGREE THAT THE TERMS OF THIS AGREEMENT SHALL SURVIVE THE RELEASE AND
WAIVER AND THAT CLAIMS TO ENFORCE THE TERMS OF THIS AGREEMENT ARE NOT DISCHARGED
BY THE RELEASE AND WAIVER.


 


3.             COOPERATION.


 


IN CONNECTION WITH ANY TERMINATION OF THE EMPLOYEE’S EMPLOYMENT, THE EMPLOYEE
AGREES TO COOPERATE WITH THE COMPANY IN PROMPTLY TRANSITIONING THE EMPLOYEE’S
DUTIES AND ACTIVITIES WITHIN THE COMPANY TO THE PERSON OR PERSONS DESIGNATED BY
THE COMPANY TO RECEIVE THEM.


 


4.             CONFIDENTIALITY; NONDISPARAGEMENT.


 


(A)           CONFIDENTIALITY.  THE EMPLOYEE AGREES TO KEEP THE TERMS OF THIS
AGREEMENT CONFIDENTIAL, AND AGREES NOT TO DISCLOSE THE TERMS OF THIS AGREEMENT
TO THIRD PARTIES EXCEPT TO THE EMPLOYEE’S IMMEDIATE FAMILY AND LEGAL OR
FINANCIAL ADVISERS AND EXCEPT AS REQUIRED BY LAW OR LEGAL PROCESS AND THEN ONLY
AFTER NOTICE IS GIVEN TO THE COMPANY IN ACCORDANCE WITH SECTION 6(G) BELOW SUCH
THAT, WHERE FEASIBLE, THE COMPANY WILL HAVE A REASONABLE OPPORTUNITY TO OPPOSE
DISCLOSURE.  THE EMPLOYEE UNDERSTANDS THAT ANY BREACH OF THIS CONFIDENTIALITY
PROVISION WILL CONSTITUTE GROUNDS FOR TERMINATION BY THE COMPANY OF THE
EMPLOYEE’S EMPLOYMENT FOR CAUSE AS DEFINED IN SECTION 7(A).


 


(B)           NONDISPARAGEMENT.  THE EMPLOYEE AGREES NOT TO TAKE ANY ACTION OR
MAKE ANY STATEMENT, WRITTEN OR ORAL, WHICH DISPARAGES THE COMPANY, ITS OFFICERS,
OR ITS MANAGEMENT, BUSINESS OR PERSONNEL PRACTICES, OR WHICH DISRUPTS OR IMPAIRS
THE COMPANY’S NORMAL OPERATIONS.  THE PROVISIONS OF THIS SECTION 4(B) SHALL NOT
APPLY TO ANY TRUTHFUL STATEMENT REQUIRED TO BE MADE BY THE EMPLOYEE IN ANY LEGAL
PROCEEDING OR PURSUANT TO ANY GOVERNMENTAL OR REGULATORY INVESTIGATION.


 


(C)           NON-SOLICITATION.  THE EMPLOYEE AGREES THAT, DURING THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD OF ONE YEAR AFTER THE TERMINATION
OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EMPLOYEE WILL
NOT DIRECTLY OR

 

2

--------------------------------------------------------------------------------


 


INDIRECTLY SOLICIT, ATTEMPT TO HIRE, OR HIRE ANY EMPLOYEE OF THE COMPANY (OR ANY
PERSON WHO MAY HAVE BEEN EMPLOYED BY THE COMPANY DURING THE LAST YEAR OF THE
TERM OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY), OR ASSIST IN SUCH HIRING BY
ANY OTHER PERSON OR BUSINESS ENTITY OR ENCOURAGE, INDUCE OR ATTEMPT TO INDUCE
ANY SUCH EMPLOYEE TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.


 


5.             REMEDIES. 


 


THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE EMPLOYEE’S OBLIGATIONS ARISING
UNDER SECTION 4 ABOVE ARE OF THE ESSENCE TO THIS AGREEMENT AND THAT THE
EMPLOYEE’S BREACH OF ANY OF THESE OBLIGATIONS WILL TERMINATE THE COMPANY’S
OBLIGATIONS TO THE EMPLOYEE UNDER SECTION 1 OF THIS AGREEMENT.  SHOULD THE
EMPLOYEE BREACH ANY SUCH OBLIGATIONS THE EMPLOYEE SHALL FURTHER BE REQUIRED TO
PAY BACK TO THE COMPANY THE FULL VALUE OF ANY BENEFIT THAT THE EMPLOYEE HAS
DERIVED UNDER SECTION 1 ABOVE.  THE EMPLOYEE FURTHER ACKNOWLEDGES AND AFFIRMS
THAT MONEY DAMAGES CANNOT ADEQUATELY COMPENSATE THE COMPANY FOR ANY BREACH BY
THE EMPLOYEE OF SECTION 4 OF THIS AGREEMENT AND THAT THE COMPANY IS ENTITLED TO
EQUITABLE RELIEF IN ANY MASSACHUSETTS OR OTHER COURT OF COMPETENT JURISDICTION
TO PREVENT OR OTHERWISE RESTRAIN ANY ACTUAL OR THREATENED BREACH OF THE
PROVISIONS OF SAID SECTIONS AND/OR COMPEL SPECIFIC PERFORMANCE OF, OR OTHER
COMPLIANCE WITH, THE TERMS THEREOF.   


 


6.             MISCELLANEOUS.


 


(A)           AT-WILL EMPLOYMENT.  THIS AGREEMENT IS NOT A CONTRACT TO EMPLOY
THE EMPLOYEE FOR A DEFINITE TIME PERIOD, AND IS NOT INTENDED TO BE AND DOES NOT
CONSTITUTE A CONTRACT OR PART OF A CONTRACTUAL AGREEMENT FOR CONTINUED
EMPLOYMENT, EITHER EXPRESS OR IMPLIED, BETWEEN THE COMPANY AND THE EMPLOYEE, IT
BEING ACKNOWLEDGED THAT THE EMPLOYEE’S EMPLOYMENT IS “AT WILL” AND THAT EITHER
THE EMPLOYEE OR THE COMPANY MAY TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY
TIME, FOR ANY OR NO REASON, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.


 


(B)           SUCCESSORS AND ASSIGNS.   THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE RESPECTIVE LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS,
ASSIGNS, AND PRESENT AND FORMER EMPLOYEES AND AGENTS OF THE PARTIES HERETO TO
THE EXTENT PERMITTED BY LAW.


 


(C)           ATTORNEYS FEES.  EACH PARTY SHALL BEAR HIS OR ITS OWN ATTORNEY’S
FEES AND EXPENSES.


 


(D)           GOVERNING LAW.  THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND WITHOUT
REGARD TO ANY CONFLICT OF LAWS PROVISIONS.


 


(E)           EFFECT ON OTHER AGREEMENTS; MODIFICATION.  THIS AGREEMENT
SUPERSEDES ANY PRIOR ORAL OR WRITTEN UNDERSTANDING OR AGREEMENT RELATING TO
SEVERANCE PAYMENTS TO BE MADE TO THE EMPLOYEE FOLLOWING TERMINATION OF
EMPLOYMENT WITH THE COMPANY (INCLUDING WITHOUT LIMITATION THE LETTER AGREEMENT
BETWEEN THE EMPLOYEE AND THE COMPANY DATED OCTOBER 17, 2005, EXCEPT AS SET FORTH
IN THE NEXT SENTENCE), EXCEPT THE CHANGE IN CONTROL SEVERANCE AGREEMENT BETWEEN
THE EMPLOYEE AND THE COMPANY DATED AS OF THE DATE HEREOF AND THE AGREEMENT TO
PROTECT CORPORATE PROPERTY BETWEEN THE EMPLOYEE AND THE COMPANY DATED ON OR
ABOUT OCTOBER 17, 2005.  NOTWITHSTANDING THE FOREGOING, THE FOURTH BULLET
PARAGRAPH OF THE LETTER AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY DATED
OCTOBER 17, 2005, RELATING TO GUARANTEED BONUS

 

3

--------------------------------------------------------------------------------


 


PAYMENTS TO BE PAID TO THE EMPLOYEE FOR THE SPRING 2006 AND FALL 2006 SEASONS,
SHALL REMAIN IN FULL FORCE AND EFFECT.  THIS AGREEMENT MAY BE MODIFIED ONLY IN A
WRITING SIGNED BY BOTH PARTIES.


 


(F)            EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL,
AND ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


(G)           NOTICES.  FOR THE PURPOSE OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR WHEN MAILED BY UNITED STATES
REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE
RESPECTIVE ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS EITHER PARTY
MAY HAVE FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT
NOTICE OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON ACTUAL RECEIPT:


 

To the Company:

 

The J. Jill Group, Inc.

4 Batterymarch Park

Quincy, Massachusetts  02169-7468

Attention: Senior Vice President/Human Resources

 

with a copy to:

 

David R. Pierson, Esq.

Foley Hoag LLP

Seaport World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210-2600

 

To the Employee:

 

Lisa T. Bayne

33 Aladdin Terr.

San Francisco, CA 94133

 


7.             DEFINITIONS.


 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

(a)           “Cause” for termination by the Company of the Employee’s
employment shall mean (i) any material breach by the Employee of this Agreement
or any other agreement to which the Employee and the Company are both parties,
(ii) any act or omission to act by the Employee which may have a material and
adverse effect on the Company’s business or on the Employee’s ability to perform
services for the Company, including, without limitation, the commission of any
crime involving moral turpitude or any felony, or (iii) any material misconduct
or material neglect of duties by the Employee in connection with the business or
affairs of the Company.

 

(b)           “Code” shall have the meaning given that term in
Section 1(e) hereof.

 

4

--------------------------------------------------------------------------------


 

(c)           “Company” shall mean The J. Jill Group, Inc., any successor to its
business or assets which assumes this Agreement, by operation of law or
otherwise, and any of its Subsidiaries.

 

(d)           “Employee” shall mean the individual named in the first paragraph
of this Agreement.

 

(e)           “Good Reason” for termination by the Employee of the Employee’s
employment shall be a termination based on one or more of the following events
occurring without the Employee’s express written consent:  (a) a substantial
adverse alteration in the nature or status of the Employee’s responsibilities;
(b) a reduction by the Company in the Employee’s annual base salary as in effect
on the date hereof or as the same may be increased from time to time; or (c) the
Company’s requiring that the Employee’s principal place of business be at an
office located more than 25 miles from (i) the site of the Employee’s principal
place of business immediately prior to the resignation or (ii) San Francisco,
CA, except for required travel on the Company’s business to an extent
substantially consistent with the Employee’s past business travel obligations.

 

(f)            “Qualified Termination” shall mean the Employee’s employment by
the Company is terminated (i) by the Employee for Good Reason or (ii) by the
Company for any reason other than for Cause.

 

(g)           “Severance Benefits” shall have the meaning given that term in
Section 1(a) hereof.

 

(h)           “Severance Payment” shall have the meaning given that term in
Section 1(b) hereof.

 

(i)            “Subsidiary” shall mean any corporation, partnership or other
entity, at least a majority of the outstanding voting shares or controlling
interest of which is at the time directly or indirectly owned or controlled
(either alone or through Subsidiaries or together with Subsidiaries) by The J.
Jill Group, Inc. or another Subsidiary.

 

(j)            “Termination Date” shall mean the date that the Employee’s
employment by the Company terminates for any reason or no reason.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Severance Agreement as of the
date first above written.

 

 

THE J. JILL GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Olga L. Conley

 

 

 

Duly Authorized

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Lisa T. Bayne

 

 

 

Lisa T. Bayne

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND WAIVER OF ALL CLAIMS

(INCLUDING AGE DISCRIMINATION IN EMPLOYMENT ACT CLAIMS AND SECTION 1542 OF THE
CIVIL CODE OF THE STATE OF CALIFORNIA CLAIMS)

 

In consideration of the payment, benefits and other agreements set forth in the
Severance Agreement dated December 21, 2005 between The J. Jill Group, Inc. (“J.
Jill”) and Lisa T. Bayne (the “Employee”) to which this General Release and
Waiver Of All Claims is attached (the “Agreement”), the Employee, for herself
and for her heirs, executors, estates, agents, representatives, attorneys,
insurers, successors and assigns (collectively, the “Releasors”), hereby
voluntarily releases and forever discharges J. Jill and its subsidiaries (direct
and indirect), affiliates, related companies, divisions, and predecessor and
successor companies (J. Jill and such subsidiaries, affiliates, related
companies, divisions and predecessor and successor companies being collectively
referred to as the “Company”), and each of its and their present, former and
future shareholders, officers, directors, employees, agents, representatives,
attorneys, insurers, heirs, successors and assigns in their capacities as such
(J. Jill, its subsidiaries, affiliates, related companies, divisions and
predecessor and successor companies and its and their present, former and future
shareholders, officers, directors, employees, agents, representatives,
attorneys, insurers, heirs, successors and assigns in their capacities as such
being collectively referred to as the “Releasees”) from all actions, causes of
action, suits, debts, sums of money, accounts, covenants, contracts, agreements,
promises, damages, judgments, demands and claims which the Releasors ever had,
or now have, or hereafter can, shall or may have, for, upon or by reason of any
matter or cause whatsoever arising from the beginning of the world to the date
of the execution of this Release and Waiver, whether known or unknown, in law or
equity, whether statutory or common law, whether federal, state, local or
otherwise, including but not limited to claims arising out of or in any way
related to the Employee’s employment by the Company (including her hiring), or
the termination of that employment, whether as a contractor or employee, or any
related matters (including but not limited to claims, if any, arising under the
Age Discrimination in Employment Act of 1967, as amended, the Civil Rights Act
of 1866, Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, as amended, the Americans With Disabilities Act of 1990, as
amended, the Family and Medical Leave Act of 1993, the Immigration Reform and
Control Act of 1986, the Massachusetts Law Against Discrimination (Mass. Gen.
Laws ch. 151B§1 et seq.), the Massachusetts Payment of Wages Act, the
Massachusetts Civil and Equal Rights Acts, and federal or Massachusetts laws,
statutes and regulations, including common or constitutional law).

 


THE EMPLOYEE REPRESENTS AND WARRANTS THAT THE EMPLOYEE KNOWINGLY AND VOLUNTARILY
WAIVES ALL RIGHTS OR CLAIMS ARISING PRIOR TO THE EMPLOYEE’S EXECUTION OF THIS
RELEASE AND WAIVER THAT THE EMPLOYEE MAY HAVE AGAINST THE RELEASEES, OR ANY OF
THEM, TO RECEIVE ANY PAYMENT, BENEFIT OR REMEDIAL RELIEF AS A CONSEQUENCE OF AN
ACTION BROUGHT ON THE EMPLOYEE’S BEHALF IN ANY STATE OR FEDERAL AGENCY AND/OR AS
A CONSEQUENCE OF ANY LITIGATION CONCERNING ANY FACTS ALLEGED IN ANY SUCH ACTION.

 

A-1

--------------------------------------------------------------------------------


 


THE EMPLOYEE WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS AFFORDED BY
SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, AND DOES SO
UNDERSTANDING AND ACKNOWLEDGING THE SIGNIFICANCE OF SUCH SPECIFIC WAIVER OF
SECTION 1542. SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA STATES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


 


THE EMPLOYEE EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS UNDER
THAT SECTION AND UNDER ANY LAW OF ANY JURISDICTION OF SIMILAR EFFECT WITH
RESPECT TO THE EMPLOYEE’S RELEASE OF ANY UNKNOWN OR UNSUSPECTED CLAIMS THE
EMPLOYEE MAY HAVE AGAINST THE RELEASEES.


 


THE EMPLOYEE FURTHER REPRESENTS THAT:


 

(a)           The Company has advised the Employee to consult with an attorney
of the Employee’s choosing concerning the rights waived in this Release and
Waiver.  The Employee has carefully read and fully understands this Release and
Waiver, and is voluntarily entering into this Release and Waiver.

 

(b)           The Employee understands that the Employee has 21 days to review
this Release and Waiver prior to its execution.  If at any time prior to the end
of the 21 day period, the Employee executes this Release and Waiver, the
Employee acknowledges that such early execution is a knowing and voluntary
waiver of the Employee’s right to consider this Release and Waiver for at least
21 days and is due to the Employee’s belief that the Employee has had ample time
in which to consider and understand this Release and Waiver and in which to
review this Release and Waiver with an attorney.

 

(c)           The Employee understands that, for a period of seven days after
the Employee has executed this Release and Waiver, the Employee may revoke this
Release and Waiver by giving notice in writing of such revocation to the Company
in accordance with Section 6(g) of the Agreement.  If at any time after the end
of the seven-day period the Employee accepts any of the payments or benefits
provided by the Company as described in the Agreement, such acceptance will
constitute an admission by the Employee that the Employee did not revoke this
Release and Waiver during the revocation period and will further constitute an
admission by the Employee that this Release and Waiver has become effective and
enforceable.

 

(d)           The Employee understands the effect of this Release and Waiver and
that the Employee gives up any rights the Employee may have, in particular but
without limitation, under the Federal Age Discrimination in Employment Act,
Section 1542 of the Civil Code of the State of California and the Massachusetts
Law Against Discrimination (Mass. Gen. Laws ch. 151B§1 et seq.).

 

(e)           The Employee understands that the Employee is receiving benefits
pursuant to the Agreement that the Employee would not otherwise be entitled to
if the Employee did not enter into this Release and Waiver.

 

A-2

--------------------------------------------------------------------------------


 

(f)            The Employee acknowledges that the severance pay and associated
benefits specified in the Agreement represent all payments and benefits owed to
the Employee and that upon receipt of said payments and benefits, the Employee
shall have received all payments and benefits owed to the Employee in connection
with the Employee’s employment with the Company and that no additional payments
or benefits are due.

 

Signed and sealed this              day of                     , 200   .

 

Please note that you may revoke this Release and Waiver within 7 days of
signing, in which case this Release and Waiver shall be void.

 

 

 

 

 

 

 

 

Lisa T. Bayne

 

 

A-3

--------------------------------------------------------------------------------